DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.

Status of the Claims
Amendment filed 13 September 2021 is acknowledged.  Claims 15 and 16 were cancelled.  Claim 10 was amended.  1-10, 13, 14, and 17-20 were pending.  Claims 1-9 and 17-20 were withdrawn from consideration.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 and 17-20 directed to a product and a species non-elected without traverse.  Accordingly, claims 1-9 and 17-20 have been cancelled.

Response to Arguments
Applicant’s amendments to claim 10, identification of support (see remarks, p. 6) for claim 14, and cancellation of claims 15 and 16 are sufficient to overcome the objection to the drawings made in the final rejection filed 5 August 2021.  The objection to the drawings has been withdrawn.
Applicant’s cancellation of claims 15 and 16 are sufficient to overcome the objection to the specification made in the final rejection filed 5 August 2021.  The objection to the specification has been withdrawn.
Applicant’s cancellation of claims 15 and 16 are sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claims 15 and 16 made in the final rejection filed 5 August 2021.  The 35 U.S.C. 112(a)&(b) rejections of claims 15 and 16 have been withdrawn.
Applicant’s amendments to claim 10 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 10 and 13-16 made in the final rejection filed 5 August 2021.  See reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 10 and 13-16 have been withdrawn.

Allowable Subject Matter
Claims 10, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the method for forming a semiconductor device of claim 10 in the combination of limitations as claimed, noting particularly the 
Bi et al. (US Patent 9,799,749, hereinafter Bi ‘749) in view of Cheng et al. (US Patent 9,899,515, hereinafter Cheng ‘515) teach the method for forming a semiconductor device substantially as claimed for the reasons set forth in the final rejection filed 5 August 2021.  However, Bi ‘749 does not teach the newly presented limitations of the claim.  Cheng ‘515 was cited in the final rejection for teaching subject matter similar to the newly presented limitations of the claim.  However, Cheng ‘515 does not teach (FIGs. 5-18) forming a shallow trench isolation (STI) region (220) on the recessed surface (190) of the substrate (110) while the second portion of the bottom spacer (161) is on the surface of the bottom source or drain (121).  The bottom spacer (161) is no longer extant when the shallow trench isolation (STI) region (220) is formed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896